Citation Nr: 0918508	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-24 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left foot 
cellulitis and diabetic foot ulcers, as secondary to a 
service-connected right knee disability.

2.  Entitlement to service connection for orthostatic blood 
pressure, as secondary to a service-connected right knee 
disability.

3.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1981 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of January 2005 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

In January 2005, the RO determined that a disability rating 
higher than 20 percent was not warranted for the Veteran's 
service-connected right knee disability.  In February 2006, 
the RO confirmed and continued the January 2005 rating 
decision.  Additionally, the RO held that service connection 
was not warranted left foot cellulitis and diabetic ulcers or 
orthostatic blood pressure, as secondary to the Veteran's 
service-connected right knee disability.

In March 2009, the Veteran failed to appear for his scheduled 
hearing before a member of the Board of Veterans' Appeals.

The issue of entitlement to service connection for left foot 
cellulitis and diabetic ulcers, as secondary to a service-
connected right knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2009, the Veteran submitted in writing that he 
wished to withdraw his claim of entitlement to service 
connection for orthostatic blood pressure, as secondary to a 
service-connected right knee disability.

2.  In March 2009, the Veteran submitted in writing that he 
wished to withdraw his claim of entitlement to a disability 
rating higher than 20 percent for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim of 
entitlement to service connection for orthostatic blood 
pressure, as secondary to a service-connected right knee 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim of 
entitlement to a disability rating higher than 20 percent for 
a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In 
March 2009, the Veteran submitted in writing that he wished 
to withdraw his appeals for entitlement to service connection 
for orthostatic blood pressure, as secondary to a service-
connected right knee disability, and entitlement to a 
disability rating higher than 20 percent for a right knee 
disability.  Accordingly, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these claims, and the Board does not have 
jurisdiction to review the appeal for these claims.


ORDER

The appeal regarding the matter of entitlement to service 
connection for orthostatic blood pressure, as secondary to a 
service-connected right knee disability, is dismissed.

The appeal regarding the matter of entitlement to a 
disability rating higher than 20 percent for a right knee 
disability is dismissed.


REMAND

The Veteran alleges that service connection is warranted for 
his current left foot disorder, characterized as cellulitis 
and diabetic foot ulcers, as due to his service-connected 
right knee disability.  He argues that his right knee 
disability causes him to alter his gait and put greater 
pressure on his left foot.  

In support of his claim, the Veteran submitted a statement 
dated in May 2005 from a VA treatment provider, which stated 
that it was quite likely that the Veteran's chronic right 
knee pain and altered gait had affected the weight bearing on 
the left foot.  Accordingly, the Veteran was afforded a VA 
examination.  In October 2005, a VA examiner opined that the 
left foot disorder was attributable to the Veteran's poorly 
controlled diabetes mellitus and further aggravated by the 
leg length discrepancy.  The Board notes that service 
connection for diabetes mellitus was denied by means of 
rating decisions dated in April 2003 and September 2008.  
Although the VA examiner opined that the Veteran's current 
left foot ulcer disorder was not the result of or caused by 
the service-connected right knee disability, the examiner did 
not provide an opinion as to whether the Veteran's left foot 
disorder was aggravated by the right knee disability.  
Accordingly, a remand is necessary for additional evidentiary 
development.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination to 
determine whether it is at least as likely 
as not that the left foot cellulitis and 
diabetic ulcers were aggravated, that is, 
either caused by or made worse by the 
service-connected right knee disability.

Additionally, whether it is at least as 
likely as not that the service-connected 
right knee disability resulted in the 
current leg length discrepancy.  If so, 
whether it is at least as likely as not 
that the left foot cellulitis and diabetic 
ulcers were aggravated, that is, either 
caused by or made worse by the leg length 
discrepancy.

In the context of "made worse by," the 
term "aggravation" means a permanent 
increase in severity, that is, a worsening 
of the underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

The claims folder should be made available 
to the examiner.  The examiner is asked to 
provide a complete rationale for all 
opinions rendered.  

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


